900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gayle O. JACKSON, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-2139.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1989.Decided:  April 10, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Glen M. Williams, Senior District Judge.  (CA-88-35-A)
Joseph E. Wolfe, Wolfe & Farmer, Norton, Va., for appellant.
Beverly Dennis, III, Chief Counsel, Region III, Charlotte Hardnett, Chief, Social Security Litigation Division, Lawrence J. Harder, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa., John P. Alderman, United States Attorney, E. Montgomery Tucker, Assistant United States Attorney, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Gayle O. Jackson appeals from the order of the district court affirming the final decision of the Secretary of Health and Human Services denying her claim for disability insurance benefits and supplemental security income benefits under the Social Security Act, as amended, 42 U.S.C.A. Secs. 416(i) and 423 (West 1983 & Supp.1989), and 42 U.S.C.A. Secs. 1381, et seq.  (West 1983 & Supp.1989).  Our review of the record and the opinion of the district court discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Sullivan, C/A No. 88-0035-A (W.D.Va. Mar. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.